Case 3:19-cv-00323-GCS Document 70 Filed 07/29/20 Page 1 of 3 Page ID #335




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOHNNY INGRAM,                                 )
                                                )
 Plaintiff,                                     )
                                                )
 vs.                                            )        Case No. 3:18-cv-0323-GCS
                                                )
 AARON CAMPBELL,                                )
 GREGORY DAVIS,                                 )
 and GARRETTE LEPOSKY,                          )

 Defendants.

                              MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Pending before the Court is Plaintiff Johnny Ingram’s July 28, 2020 motion to

reconsider. (Doc. 69). Specifically, Ingram moves the Court to reconsider its July 23, 2020

Memorandum and Order denying his motion for summary judgment. See Doc. 68. Based

on the following, the Court DENIES the motion to reconsider.

        The Federal Rules of Civil Procedure do not expressly recognize motions to

reconsider. Ingram’s motion was filed within 28 days of the entry of Order, and it will

therefore be considered under Rule 59(e). See Banks v. Chicago Board of Education, 750 F.3d

663, 666 (7th Cir. 2014). Altering or amending through Rule 59(e) is an “extraordinary

remed[y] reserved for the exceptional case.” Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir.

2008). Rule 59 motions are for the limited purpose of correcting a “manifest error,” and

“[a] ‘manifest error’ is not demonstrated by the disappointment of the losing party”;

rather, “[i]t is the wholesale disregard, misapplication, or failure to recognize controlling



                                         Page 1 of 3
Case 3:19-cv-00323-GCS Document 70 Filed 07/29/20 Page 2 of 3 Page ID #336




precedent.” Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000)(citation and

internal quotations omitted). Rule 59(e) permits the Court to alter or amend judgments

upon motion filed no later than 28 days after the date of entry.

       A Rule 59(e) motion “is only proper when the movant presents newly discovered

evidence . . . or if the movant points to evidence in the record that clearly establishes a

manifest error of law or fact.” Burritt v. Ditlefsen, 807 F.3d 239, 252-253 (7th Cir.

2015)(citations and internal quotations omitted). The motion is not an invitation to rehash

previously considered and rejected arguments. See Bordelon v. Chicago School Reform Bd. of

Trustees, 233 F.3d 524, 529 (7th Cir. 2000).

       The Court finds that there is no manifest error of law or fact under the standard

set forth under Rule 59(e). Ingram clearly takes issue with the Court’s decision to deny

his motion for summary judgment against Defendants. His motion provides no

additional or new evidence that demonstrates that this Court’s Memorandum and Order

contained a manifest error of fact or law. In fact, the undersigned thoroughly addressed

Ingram’s motion for summary judgment in the July 23, 2020 Memorandum and Order.

The Court did not overlook significant facts that would have changed the outcome of the

case. The Court does not agree with Ingram’s argument that the consideration of

Campbell’s affidavit was improper. Further, the consideration of Davis and Lepoksy’s

affidavits was also proper as the Court allowed the affidavits to be filed on July 20, 2020.

(Doc. 64). The Court remains convinced of the correctness of its decision. There has not

been a wholesale disregard for, misapplication of, or failure to recognize controlling




                                          Page 2 of 3
Case 3:19-cv-00323-GCS Document 70 Filed 07/29/20 Page 3 of 3 Page ID #337




precedent. Instead, this is an instance where the losing party is disappointed by the

outcome. That alone is insufficient to warrant a reversal.

      As such, the Court DENIES Ingram’s motion to reconsider. (Doc. 69).

      IT IS SO ORDERED.                                              Digitally signed
                                                                     by Judge Sison
      Dated: July 29, 2020.                                          Date: 2020.07.29
                                                                     11:18:36 -05'00'
                                                       ______________________________
                                                       GILBERT C. SISON
                                                       United States Magistrate Judge




                                        Page 3 of 3
